Citation Nr: 0114142	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-06 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder, currently evaluated as 30 
percent disabling.  

2.  Entitlement to an increased rating for service-connected 
pes planus, currently  evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's claims seeking 
entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD), evaluated as 30 
percent disabling, and service-connected pes planus, 
evaluated as 30 percent disabling.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by symptoms that include 
flashbacks, nightmares, anger and sleep disturbance, but not 
such symptoms as flattened affect; irregular speech; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory or impaired abstract thinking; 
his PTSD is productive of no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  

2.  The veteran's service-connected bilateral pes planus is 
manifested by symptomatology that includes subjective 
complaints of pain and weakness, and objective findings that 
include diagnoses of bilateral pes planus and the use of arch 
and heel supports; the evidence does not show marked 
pronation, extreme tenderness, marked inward displacement, or 
severe spasm on manipulation of the feet.  

CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a rating in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 1999); Veterans Claims Assistance 
Act (section 4, 114 Stat. 2096, 2098-2099); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411.  

2.  The criteria for an evaluation in excess of 30 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. § 
1155 (West 1991 & Supp. 1999); Veterans Claims Assistance Act 
(section 4, 114 Stat. 2096, 2098-2099); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the March 1999 rating decision that the evidence 
did not show that the criteria for a rating in excess of 30 
percent had been met for either his service-connected PTSD or 
pes planus.  Those are the key issues in this case, and the 
rating decision, as well as the statement of the case (SOC), 
informed the appellant of the evidence that was needed to 
substantiate his claim.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision, and the SOC, informed him of the information and 
evidence needed to substantiate these claims and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The RO has obtained VA outpatient treatment 
records for a four-year period, from 1997 to 2000.  The 
appellant was afforded VA examinations covering both of the 
disabilities in issue, in 1998.  In addition, the appellant 
presented medical evidence and oral testimony at the time of 
his July 2000 videoconference hearing.  At that time, it was 
determined that the record would be held open for an 
additional 60 days in order to allow him time to submit 
additional evidence.  In August 2000, additional medical 
evidence was received from the appellant.  The Board 
therefore finds that VA has fulfilled its duty to assist, and 
that there is sufficient evidence of record to decide his 
claims properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

I.  PTSD

The veteran's service records indicate that his primary 
military occupation specialty was personnel specialist, and 
that he served as a helicopter mechanic with the 178th 
Aviation Company in the Republic of Vietnam from January 1968 
to January 1969.  His campaign ribbons include the Republic 
of Vietnam Commendation Medal with "60" Device, the Vietnam 
Service Medal.  

In October 1983, the RO granted service connection for PTSD 
based on the veteran's reports of stressors while serving as 
a helicopter crew member in Vietnam.  The veteran's PTSD was 
evaluated as 10 percent disabling.  In a February 1993 rating 
decision, the RO increased the veteran's PTSD evaluation to 
30 percent.  In October 1998, the veteran filed a claim for 
an increased rating for PTSD.  In March 1999, the RO denied 
the claim.  The veteran has appealed.  

Under 38 C.F.R. § 4.130, the veteran's PTSD is rated under 
Diagnostic Code (DC) 9411.  Under DC 9411, a 30 percent 
evaluation is in order where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV]. 

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  

After reviewing the totality of the evidence, the Board finds 
that an increased rating is not warranted for the veteran's 
PTSD.  The evidence for consideration in this case includes 
VA outpatient treatment reports, dated between 1997 and 2000, 
and a December 1998 psychiatric examination report.  This 
evidence shows that the veteran has received ongoing 
psychiatric treatment for PTSD symptomatology approximately 
once per month, and that he had been prescribed medications.  
The December 1998 psychiatric examination report shows that 
the veteran complained of nightmares, panic attacks and 
dissociative flashbacks once or twice per week, along with 
depression, road rage, insomnia, low energy and anhedonia.  
He reported that he quit his job in electronics  in April 
1998 because, "he could not deal with the customers 
anymore." He further stated that he had been married 33 
years and had two children, but that he had no friends and 
considers himself to be socially withdrawn.  He complained 
that he binge ate daily but did not purge; and had suicidal 
thoughts without intent; he said that he feels hopeless and 
helpless.  He denied hallucinations and homicidal ideation.  
The examiner noted that the veteran was taking Nortryptyline 
300 milligrams (mg.) qhs (every night) and Xanax 0.5 mg. bid 
(twice daily).  The Axis I diagnoses were PTSD, chronic, 
major depression, moderate to severe, and binge eating 
disorder, NOS (not otherwise specified).  The Axis V 
diagnosis was a GAF score of 40, suggesting some impairment 
in reality testing or communications, or impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood, or serious symptoms or any 
serious impairment in social, occupational or school 
functioning.  See Quick Reference to the Diagnostic Criteria 
from DSM IV 47 (American Psychiatric Association 1994).  The 
report also notes major impairment in social and occupational 
functioning, judgment, thinking and mood.  

The Board finds that the evidence does not show that the 
veteran's symptoms are sufficiently severe to have resulted 
in occupational and social impairment with reduced 
reliability and productivity, and the Board has determined 
that the preponderance of the evidence shows that the 
veteran's PTSD more closely resembles the criteria for a 30 
percent rating.  There is little or no evidence for the 
majority of the symptoms required for a 50 percent rating, 
nor does the most recent medical evidence show that the 
veteran has occupational and social impairment with reduced 
reliability and productivity due to his PTSD symptoms.  In 
this regard, there is little or no evidence of such symptoms 
as flattened affect; irregular speech; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired abstract thinking.  The majority 
of the medical evidence shows that the veteran's orientation, 
speech, memory and concentration were consistently found to 
be unremarkable, and that he has consistently denied 
hallucinations or homicidal or suicidal ideation.  Of 
particular note, the Board's review of the VA outpatient 
treatment reports shows that the majority of the veteran's 
psychiatric complaints have been related to depression 
related to pain from physical disorders, which included 
severe lumbar and cervical disc disease and carpal tunnel 
syndrome.  See e.g., VA outpatient treatment reports dated in 
October 1998, January, August, October and December of 1999, 
and March and June of 2000.  Furthermore, his psychiatric 
symptoms showed significant improvement following surgery for 
carpal tunnel syndrome in early 1999, and back surgery in 
January 2000.  See e.g., VA outpatient treatment reports 
dated in June and December of 1999, March 2000 and June of 
2000 (noting that he was "doing better," and experiencing 
PTSD symptoms "in a much lesser degree"); see also decision 
of the Social Security Administration (SSA), dated in June 
2000 (showing inter alia that the veteran was determined to 
be disabled as of April 4, 1998 due to pain from physical 
conditions that included severe lumbar and cervical 
degenerative disc disease as well as "a mood disorder due to 
physical condition with major depressive-like episode").  
Three reports, dated in December 1999, March 2000 and June 
2000, contain GAF scores of 60, 65 and 50, respectively, 
suggesting symptoms ranging from mild to serious.  See DSM IV 
at 47.  With regard to the veteran's employment, although he 
apparently voluntarily quit his job in April 1998, 
complaining of an inability to deal with customers, there is 
other evidence indicating he quit due to physical disorders.  
For example, a May 1998 VA outpatient treatment report shows 
that the veteran stated he had quit work due to back pain, 
and when read in context, the SSA's decision shows that it is 
based on the finding that the veteran's physical pain caused 
decreased concentration to the point where he could not work.  
There is no evidence from any employer that his PTSD symptoms 
adversely affected his employment.  The Board has therefore 
determined that the veteran's symptoms are not shown to be 
sufficiently severe to warrant a 50 percent rating.

The Board stresses that in reaching this decision, it has 
kept the Court's decision in Mittleider v. West, 11 Vet. App. 
181 (1998) in mind, in which the Court held that when it is 
not possible to separate the effects of a service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102 requires that reasonable doubt on any issue be resolved 
in the veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition.  In this 
regard, there is evidence of psychiatric symptoms which have 
not been service connected, and which arise from conditions 
other than PTSD, such as a mood disorder due to physical 
condition, major depression and an eating disorder.  See, 
December 1998 psychiatric report, SSA's June 2000 decision.  
The Board points out that in its analysis, it has not 
attempted to dissociate any psychiatric symptoms.  However, 
in cases such as this it is the present level of disability 
that is of primary concern.  Francisco, supra.  As previously 
stated, the most recent evidence shows that the veteran's 
psychiatric symptoms showed significant improvement following 
surgery for his physical disorders, specifically, carpal 
tunnel syndrome in early 1999, and back surgery in January 
2000.  Finally, the Board has considered a July 2000 letter 
from a VA physician, Jose R. Riefkohl, M.D., which shows that 
the veteran complained of symptoms as previously noted, that 
he is on three medications for his symptoms, and that he was 
"very sick."  However, Dr. Riefkohl's letter does not cite 
to findings which implicate the criteria for a 50 percent 
rating under DC 9411, and the Board has determined that the 
most recent VA outpatient treatment reports show that the 
veteran's psychiatric symptoms do not warrant a higher 
evaluation.  Therefore, the Board has determined that the 
preponderance of the evidence is against the claim, and that 
a rating in excess of the currently assigned 30 percent is 
not warranted.  

Based on the foregoing, the Board concludes that the 
veteran's PTSD is not manifested by symptomatology that 
approximates, or more nearly approximates, the criteria for 
an evaluation in excess of 30 percent under DC 9411.  See 
38 C.F.R. § 4.7.  Accordingly, the claim must be denied.  


II.  Pes Planus

In June 1971, the RO granted service connection for bilateral 
pes planus, evaluated as 10 percent disabling.  The RO 
subsequently increased the veteran's bilateral pes planus 
evaluation to 30 percent.  In October 1998, the veteran filed 
a claim for an increased rating for bilateral pes planus.  In 
March 1999, the RO denied the claim.  The veteran has 
appealed.  

The veteran asserts that an increased rating is warranted 
because he has trouble walking and standing, constant foot 
pain and numbness in his legs.  A review of the transcript 
from his videoconference hearing, held in July 2000,shows 
that he complained that he had a bone deformity, 
"overstretched tendons," and that he wore special shoes 
with inserts.  

The veteran's bilateral pes planus has been service-connected 
pursuant to 38 C.F.R. § 4.71a, DC 5276, with an evaluation 
for a 30 percent disability.  Under DC 5276, a disability 
rating of 30 percent is contemplated in cases of  "severe" 
bilateral flat feet, manifested by objective evidence of 
marked deformity on pronation or abduction, etc., with pain 
accentuated on manipulation and use, indications of swelling 
on use, or characteristic callosities.  To warrant the next 
higher evaluation of 50 percent, DC 5276 requires that the 
condition must be "pronounced, " i.e., manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, or marked inward displacement and severe spasm of the 
tendo achillis on manipulation, that is not improved by 
orthopedic shoes or appliances.  

The evidence includes VA outpatient treatment reports, dated 
between 1997 and 2000, and a podiatry examination report, 
dated in December 1998.  

The December 1998 podiatry examination report shows that the 
veteran complained of constant pain, fatigue and weakness at 
rest, and while walking and standing.  He also complained of 
daily flare-ups often lasting for hours, and that he could 
not do yard work.  On examination, the veteran was 5 feet six 
inches tall and weighed 251 pounds.  Gait was abnormal, and 
there was an unusual shoe wear pattern at the heel.  The 
veteran had limited function with standing and walking.  
There was no hallux valgus, and no flat feet.  Range of 
motion in the ankle joint was flexion to 20 degrees, which 
the examiner stated was normal.  Plantar flexion was to 35 
degrees.  
In an addendum, the examiner stated that X-rays showed no 
significant findings, and that there was incidental mild 
left-sided calcaneal spurring.  

VA outpatient treatment reports, dated between 1997 and 2000, 
show occasional treatment for foot symptoms such as pain, and 
diagnoses or impressions that included pes planus, heels 
spurs and obesity.  These reports note that special shoes 
were ordered, and that he wears inserts.  A September 1997 X-
ray showed bilateral pes planus with unilateral spine os 
calcis.  There are indications of the necessity of excision 
of a left exostosis, and treatment for planter fasciitis.  
Reports dated in 1999 show that he was slated for foot 
surgery, subject to receiving back surgery.  Reports dated in 
December 1999 show that the veteran receive treatment for 
foot pain several times per week.  These reports indicate 
that he could not use heel and arch supports without pain, 
and that he was doing physical therapy (stretching and icing 
of his feet).  He was issued arch supports and night splints.  
A June 2000 report shows show complaints of heel and arch 
pain.  Strength on inversion was +1/5, bilaterally, and 
eversion was +3/5, bilaterally.  Dorsiflexion and planter 
flexion were within normal limits.  There was no inversion of 
the heel when in the raised position.  There was some mild 
pain to palpation and there was minimal pain on another 
maneuver.  X-rays revealed a disruption of the cyma line, 
decreased CIA (calcaneal insufficiency avulsion) and an 
enlarged medial naviculas.  

A decision of the Social Security Administration (SSA), dated 
in June 2000, shows that the veteran was determined to be 
disabled as of April 4, 1998 due to conditions that included 
flat feet.  

The Board finds that the criteria required for a 50 percent 
evaluation have not been met.  It is apparent that the 
veteran's pes planus, bilateral is manifested by pain, and 
that he has been using special footwear and supports for his 
foot condition.  However, a review of the evidence shows that 
there is insufficient evidence of a pronounced condition such 
that an evaluation of 50 percent is warranted.  For example, 
there is no objective evidence of marked pronation, or marked 
inward displacement and severe spasms.  Although the veteran 
has repeatedly complained of severe foot pain, the June 2000 
report shows that the examiner described his pain as "mild" 
in one finding, and "minimal" in another.  When considered 
with the other evidence, the Board finds that extreme 
tenderness of plantar surfaces of the feet is not shown.  In 
addition, apart from incidental mild left-sided calcaneal 
spurring, X-rays of the feet were normal in December 1998.  
Although more recent X-rays taken in June 2000 revealed some 
irregularities, they do not show that the veteran's pes 
planus are manifested by the criteria required for a 50 
percent evaluation, as reflected in the findings in the VA 
report that same month, to include findings covering range of 
motion and strength .  Finally, although the SSA's decision 
notes that the veteran has foot pain, in addition to pain 
from neck and back disorders, which contributes to decreased 
concentration preventing him from working, the SSA's 
determination does not contain any findings for the feet.  
Based on the foregoing, the Board finds that the greater 
weight of the evidence shows that the veteran does not 
experience symptoms compatible with a 50 percent disability 
rating under DC 5276.  
 
The Board has also considered the assignment of a higher 
evaluation on the basis of functional loss, in light of 38 
C.F.R. §§ 4.40 and 4.45 (2000), and the holding in DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  With regard to pain 
on movement, the evidence indicates that the veteran has 
repeatedly complained of pain.  However, these complaints of 
pain have been considered in conjunction with the assignment 
of the current rating under Diagnostic Code 5276, as a 30 
percent evaluation requires evidence of pain on manipulation 
and use accentuated.  The Board finds that the evidence does 
not show that pain on movement of the feet is productive of 
an additional degree of functional loss which would warrant 
the assignment of a rating in excess of 30 percent.  In 
particular, when the findings on strength and range of motion 
are considered, the Board finds that the evidence does not 
demonstrate weakened movement or incoordination which would 
warrant the assignment of a higher evaluation.  In this 
regard, no examiner has made no findings indicative of excess 
fatigability, less movement than normal, or more movement 
than normal.  For these reasons, the Board finds that an 
evaluation in excess of 30 percent is not warranted on the 
basis of functional impairment or loss resulting from 
bilateral pes planus.


III.  Conclusion

In reaching these decisions, the Board has considered the 
veteran's arguments that his December 1998 podiatry and 
psychiatric examinations were inadequate because the findings 
are inconsistent with other evidence.  However, the veteran 
appears to merely disagree with the findings in these 
reports, and the Board declines to assume that these reports 
are inadequate merely because the findings may conflict with 
other evidence.  In this case, the examination reports show 
that the veteran's reported symptoms were recorded, his 
medical history was taken, and that his feet and his mental 
status were examined.  Each report contains an account of the 
findings, and a diagnosis.  Accordingly, the Board finds that 
there is no basis to find that the veteran's December 1998 
examinations were inadequate, or that a remand for new 
examinations is required.  

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant resolution of this matter on 
that basis.  Veterans Claims Assistance Act (section 4, 114 
Stat. 2096, 2098-2099).  


ORDER

A rating in excess of 30 percent for PTSD is denied.

A rating in excess of 30 percent for pes planus, bilateral, 
is denied.


		
	CONTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

